Exhibit 10.2

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of May 18, 2007, by and among BUCKEYE GP HOLDINGS L.P., a Delaware
limited partnership (the “Borrower”), the Lenders (as defined below) party
hereto, and SUNTRUST BANK, in its capacity as administrative agent for the
Lenders (the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the several banks and other financial institutions party
thereto (collectively, the “Lenders”) and the Administrative Agent are parties
to that certain Credit Agreement, dated as of August 9, 2006 (the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Credit Agreement as amended hereby),
pursuant to which the Lenders have made certain financial accommodations
available to the Borrower; and

WHEREAS, Carlyle/Riverstone BPL Holdings II, L.P. (“Carlyle/Riverstone”) and
certain other parties entered into a Purchase Agreement, dated as of April 3,
2007 (the “Purchase Agreement”), pursuant to which, among other things,
Carlyle/Riverstone agreed to sell all of its membership interests in the General
Partner to BGH Holdings, LLC, a Delaware limited liability company (“BGH
Holdings”); and

WHEREAS, the consummation of the transactions contemplated by the Purchase
Agreement (the “BGH Closing”) is subject to, among other things, the
satisfaction of certain conditions set forth in the Purchase Agreement; and

WHEREAS, absent an amendment to, or waiver under, the Credit Agreement, the BGH
Closing would constitute an Event of Default under the Credit Agreement; and

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Lenders are willing to do so;

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Lenders and the
Administrative Agent agree as follows:

1.             Amendments.

(a)           Section 1.01 of the Credit Agreement is hereby amended by adding
the following new definitions of “BGH Closing”, “BGH Holdings”, and
“Carlyle/Riverstone” in the appropriate alphabetical order and by replacing the
definition of “Change of Control” in its entirety with the following:


--------------------------------------------------------------------------------


“BGH Closing” shall mean the consummation of the transactions contemplated by
that certain Purchase Agreement dated as of April 3, 2007, among
Carlyle/Riverstone, BGH Holdings and certain other parties, pursuant to which,
among other things, Carlyle/Riverstone agreed to sell all of its membership
interests in the General Partner to BGH Holdings.

“BGH Holdings” shall mean BGH Holdings, LLC, a Delaware limited liability
company.

“Carlyle/Riverstone” shall mean Carlyle/Riverstone BPL Holdings II, L.P., a
Delaware limited partnership.

 “Change of Control” shall mean either (i) the General Partner shall cease to be
the sole general partner of the Borrower, (ii) until the BGH Closing,
Carlyle/Riverstone shall cease to own and control, beneficially and of record,
directly or indirectly 100% of the outstanding equity interests of the General
Partner, or (iii) from and after the BGH Closing, (x) BGH Holdings shall cease
to own and control, beneficially and of record, directly or indirectly 100% of
the outstanding equity interests of the General Partner or (y) (1) Arclight
Capital Partners, LLC, Kelso & Company, Lehman Brothers Holdings Inc. and their
affiliates, individually or collectively, shall cease to own and control,
beneficially and of record, directly or indirectly, at least 35% of the
outstanding equity interests of BGH Holdings and (2) any Person or “group”
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
shall own and control, beneficially and of record, directly or indirectly a
larger percentage of the outstanding equity interests of BGH Holdings than is
collectively owned by Arclight Capital Partners, LLC, Kelso & Company, Lehman
Brothers Holdings Inc. and their affiliates.

(b)           Section 7.22 of the Credit Agreement is hereby amended by deleting
section (a) in its entirety and replacing such section with the following:


(A)           THE BORROWER IS A LIMITED PARTNERSHIP FORMED UNDER THE LAWS OF THE
STATE OF DELAWARE.  THE SOLE NON-ECONOMIC GENERAL PARTNERSHIP INTEREST OF
BORROWER IS OWNED BY THE GENERAL PARTNER, WHICH, UNTIL THE BGH CLOSING, IS
WHOLLY OWNED BY CARLYLE/RIVERSTONE AND WHICH, FROM AND AFTER THE BGH CLOSING,
SHALL BE WHOLLY OWNED BY BGH HOLDINGS.  53.73% OF THE LIMITED PARTNERSHIP
INTERESTS OF THE BORROWER ARE OWNED AND CONTROLLED BY CARLYLE/RIVERSTONE AND THE
GENERAL PARTNER; PROVIDED, HOWEVER, THAT FROM AND AFTER THE BGH CLOSING, ALL OF
THE INTERESTS OWNED AND CONTROLLED BY CARLYLE/RIVERSTONE SHALL BE OWNED AND
CONTROLLED BY BGH HOLDINGS.  THE REMAINING LIMITED PARTNERSHIP INTERESTS OF THE
BORROWER ARE OWNED BY MANAGEMENT, PUBLIC HOLDERS AND OTHER PERSONS.   THE
INITIAL MEMBERS OF BGH HOLDINGS ARE ARCLIGHT CAPITAL PARTNERS, LLC, KELSO &
COMPANY AND LEHMAN BROTHERS HOLDINGS INC.

2


--------------------------------------------------------------------------------



2.             CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT. NOTWITHSTANDING
ANY OTHER PROVISION OF THIS AMENDMENT AND WITHOUT AFFECTING IN ANY MANNER THE
RIGHTS OF THE LENDERS HEREUNDER, IT IS UNDERSTOOD AND AGREED THAT THIS AMENDMENT
SHALL NOT BECOME EFFECTIVE, AND THE BORROWER SHALL HAVE NO RIGHTS UNDER THIS
AMENDMENT, UNTIL THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) REIMBURSEMENT
OR PAYMENT OF ITS COSTS AND EXPENSES INCURRED IN CONNECTION WITH THE
PREPARATION, EXECUTION AND DELIVERY OF THIS AMENDMENT, INCLUDING, WITHOUT
LIMITATION, THE REASONABLE FEES AND OUT-OF-POCKET EXPENSES OF OUTSIDE COUNSEL
FOR THE ADMINISTRATIVE AGENT WITH RESPECT THERETO AND (II) EXECUTED COUNTERPARTS
TO THIS AMENDMENT FROM THE BORROWER AND THE REQUIRED LENDERS.

3.             Representations and Warranties.  To induce the Lenders and the
Administrative Agent to enter into this Amendment, each of the Borrower and the
General Partner (collectively, the “Loan Parties”) hereby represents and
warrants to the Lenders and the Administrative Agent that:

(a)           The execution and delivery by such Loan Party of this Amendment
and the performance of this Amendment and the Credit Agreement as amended hereby
(i) are within such Loan Party’s power and authority; (ii) have been duly
authorized by all necessary partnership, limited liability company, partner
and/or member action; (iii) are not in contravention of any provision of such
Loan Party’s certificate of formation, certificate of partnership, partnership
agreement, operating agreement or other organizational documents; (iv) do not
violate any law or regulation, or any order or decree of any Governmental
Authority; (v) do not conflict with or result in the breach or termination of,
constitute a default under or accelerate any performance required by, any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which such Loan Party or any of its Subsidiaries is a party or by which such
Loan Party or any such Subsidiary or any of their respective property is bound;
(vi) do not result in the creation or imposition of any Lien upon any of the
property of such Loan Party or any of its Subsidiaries; and (vii) do not require
the consent or approval of any Governmental Authority or any other Person;

(b)           This Amendment has been duly executed and delivered for the
benefit of or on behalf of each Loan Party and constitutes a legal, valid and
binding obligation of each Loan Party, enforceable against such Loan Party in
accordance with its terms except as the enforceability hereof may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium and
other similar laws of general application relating to or affecting creditors’
rights and general principles of equity; and

(c)           After giving effect to this Amendment, the representations and
warranties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects, and no Default or Event of Default
has occurred and is continuing as of the date hereof.

4.             Effect of Amendment.  Except as set forth expressly herein, all
terms of the Credit Agreement, as amended hereby, and the other Loan Documents
shall be and remain in full force and effect and shall constitute the legal,
valid, binding and enforceable obligations of the Borrower to the Lenders and
the Administrative Agent.  The execution, delivery and

3


--------------------------------------------------------------------------------


effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of the Lenders under the
Credit Agreement, nor constitute a waiver of any provision of the Credit
Agreement.  This Amendment shall constitute a Loan Document for all purposes of
the Credit Agreement.

5.             Governing Law.   This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of New York and all
applicable federal laws of the United States of America.

6.             No Novation.  This Amendment is not intended by the parties to
be, and shall not be construed to be, a novation of the Credit Agreement or an
accord and satisfaction in regard thereto.

7.             Counterparts.  This Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, each of which shall
be deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument.  Delivery of an executed counterpart of
this Amendment by facsimile transmission or by electronic mail in pdf form shall
be as effective as delivery of a manually executed counterpart hereof.

8.             Costs and Expenses.  The Borrower agrees to pay on demand all
costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the reasonable fees and out-of-pocket expenses of outside counsel
for the Administrative Agent with respect thereto.

9.             Binding Nature.  This Amendment shall be binding upon and inure
to the benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.

10.           Entire Understanding.  This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotia­tions or agreements, whether written or oral,
with respect thereto.

[Signature Pages To Follow]

 

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, by their respective authorized officers as of the day and year first
above written.

BORROWER:

 

BUCKEYE GP HOLDINGS L.P.

 

 

By:

 

MainLine Management LLC, its general partner

 

 

By:

 

 

 

 

 

 

Name: Robert B. Wallace

 

 

 

 

Title:   Senior Vice President—Finance
            and Chief Financial Officer

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO
BUCKEYE GP HOLDINGS L.P. CREDIT AGREEMENT]


--------------------------------------------------------------------------------


 

LENDER, ISSUING BANK

 

 

AND AGENT:

 

SUNTRUST BANK

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO
BUCKEYE GP HOLDINGS L.P. CREDIT AGREEMENT]


--------------------------------------------------------------------------------